      Case 2:15-cv-02054-SMM Document 164 Filed 12/14/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Bradley Voris, et al.,                             No. CV-15-02054-PHX-SMM
10                   Plaintiffs,                        ORDER
11   v.
12   Sydney Rose Incorporated, et al.,
13                   Defendants.
14
15          Pending before the Court is the parties’ Stipulation for Dismissal with Prejudice.
16   (Doc. 163.) The parties have agreed to dismiss this action with prejudice, with each party
17   to be responsible for its own costs and attorneys’ fees, except as outlined in the parties’
18   settlement agreement. (Id.)
19          IT IS HEREBY ORDERED granting the parties’ Stipulation for Dismissal with
20   Prejudice. (Doc. 163.) Each party shall be responsible for its own costs and attorneys’ fees,
21   except as outlined in the parties’ settlement agreement. (Doc. 161.)
22          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action in
23   its entirety.
24          Dated this 14th day of December, 2018.
25
26
27                                                     Honorable Stephen M. McNamee
                                                       Senior United States District Judge
28
